MEMORANDUM OPINION
                                       No. 04-11-00222-CV

                                   WALGREEN COMPANY,
                                        Appellant

                                                  v.

                                          Jessica SOLIZ,
                                             Appellee

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010-CI-010913
                      Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 27, 2011

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant Walgreen Company filed a motion to dismiss this appeal. We grant the

motion. See TEX. R. APP. P. 42.1(a)(1). We order all costs assessed against appellant. See TEX.

R. APP. P. 42.1(d)(absent agreement of the parties, costs are taxed against appellant).



                                                   PER CURIAM